DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/22 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a device, which would fall into a statutory category of invention. However, the claim includes a processor to perform steps of acquiring values, calculating Mahalanobis distances, calculating a moving average of a square and making a determination based on a square root moving average. Under step 2A prong one these steps are taken to be mathematical concepts, and therefore are abstract ideas. Under step 2A prong two the claim is not taken to be integrated into a practical application, as the abnormality determination is no more than an indication of a comparison, and there is no application of the determination.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B because the implementation of the process on a processor, including the limitations of adjusting the period via the processor, is no more than routine computer automation of the process, which the courts have repeatedly stated is not enough to be significantly more than the abstract idea itself. Further computer implementation is shown by the references in the 103 rejection below (Suyama and Zhang) as well as the other cited reference on the attached PTO-892 as routine.
Dependent claims 2-3 fail to incorporate any limitations amounting to more than the abstract idea of claim 1, as they define more of the mathematics performed and are therefore abstract themselves. 
The Examiner notes that the limitations in newly amended claim 4 which require specific operation states of the target device do amount to integration into specific and practical application, as there are requirements as to what type of abnormality has been detected. Therefore claim 4 would be patent eligible. 
Claim 5 is directed to a device, which would fall into a statutory category of invention. However, the claim includes a processor to perform steps of acquiring values, calculating vectors of a matrix, calculating a moving average of a square and making a determination based on a square root of this moving average. Under step 2A prong one these steps are taken to be mathematical concepts, and therefore are abstract ideas. Under step 2A prong two the claim is not taken to be integrated into a practical application, as the abnormality determination is no more than an indication of a comparison, and there is no application of the determination.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B because the implementation of the process on a processor, including the limitations of adjusting a period on the processor, is no more than routine computer automation of the process, which the courts have repeatedly stated is not enough to be significantly more than the abstract idea itself. Further computer implementation is shown by the references in the 103 rejection below (Suyama and Zhang) as well as the other cited reference on the attached PTO-892 as routine.
Dependent claim 6 fails to incorporate any limitations amounting to more than the abstract idea of claim 5, as it defines more of the mathematics performed and is therefore also abstract. 
Claim 7 is directed to a device, which would fall into a statutory category of invention. However, the claim includes a processor to perform steps of acquiring values, calculating Mahalanobis distances, calculating singular vectors, calculating a moving average of a square and making a determination based on a square root of this moving average. Under step 2A prong one these steps are taken to be mathematical concepts, and therefore are abstract ideas. Under step 2A prong two the claim is not taken to be integrated into a practical application, as the abnormality determination is no more than an indication of a comparison, and there is no application of the determination.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B because the implementation of the process on a processor is no more than routine computer automation of the process, which the courts have repeatedly stated is not enough to be significantly more than the abstract idea itself. Further computer implementation is shown by the references in the 103 rejection below (Suyama and Zhang) as well as the other cited reference on the attached PTO-892 as routine. 
Claim 8 is directed to a method which would fall into a statutory category of invention. However, the claim recites steps of acquiring values, calculating Mahalanobis distances, calculating a moving average of a square and making a determination based on a square root of this moving average. Under step 2A prong one these steps are taken to be mathematical concepts, and therefore are abstract ideas. Under step 2A prong two the claim is not taken to be integrated into a practical application, as the abnormality determination is no more than an indication of a comparison, and there is no application of the determination.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B because no other limitations are included.
Claim 9 is directed to a non-transitory computer readable medium which would fall into a statutory category of invention. However, the claim recites steps of acquiring values, calculating Mahalanobis distances, calculating a moving average of a square and making a determination based on a square root of this moving average. Under step 2A prong one these steps are taken to be mathematical concepts, and therefore are abstract ideas. Under step 2A prong two the claim is not taken to be integrated into a practical application, as the abnormality determination is no more than an indication of a comparison, and there is no application of the determination.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B because the implementation of the process by a program is no more than routine computer automation of the process, which the courts have repeatedly stated is not enough to be significantly more than the abstract idea itself. Further computer implementation is shown by the references in the 103 rejection below (Suyama and Zhang) as well as the other cited reference on the attached PTO-892 as routine.


Response to Arguments
Applicant's arguments filed regarding the 101 rejections have been fully considered but they are not persuasive. 
First, the Applicant discusses the final rejection mailed 1/18/22 and the discussion of the cited examples from the 2019 guidance. Similar to the Applicants statement that they feel their remarks are still applicable so does the Examiner. As stated in the final rejection, there are significant differences between the independent claims of this application and the claims provided in those examples, and the independent claims here do no more than apply mathematics to make and transmit a result. The Examiner is bound by the 2019 guidance, which makes this type of claim patent ineligible. However, as noted above, the newly amended language in claim 4 does integrate the claim into a practical application by providing details of the required characteristics of the target device. 
Next the Applicant has argued that the detailed algorithm provided is enough to make the claim patent eligible. However, no matter how detailed a mathematical algorithm is, it is still math and therefore is still abstract. Therefore, this argument is not persuasive. 
Applicant then returns to the discussion of Ex Parte Smith. As stated before, the PTAB decision is regarding an act of trading. Here there is only a determination of a state, and nothing has been done with that determination other than transmission. As discussed in the final rejection mailed 1/18/22, transmission alone is not integration into a practical application. Therefore, the Examiner is again bound by the 2019 guidance, which stated this type of determination would indeed be ineligible. 
Finally, Applicant argues abnormality detection is a "practical application". However, the steps of the claim are only a determination: As stated on page 10 of the previous rejection "Where the claim to use the abnormality determination to actually perform maintenance or control and not only transmit a result" reconsideration would be required. Here the steps only make a distance and average calculation, which is math, and determine abnormality based on the math which is still abstract. This result is then transmitted, but transmission alone has routinely been found by the courts to not be significantly more than determining the result itself. Finally, while the new language requires a processor to change a period, this is still only computer automation of the math performed which is not enough to be considered significantly more than the math itself.  As noted above, the newly amended language in claim 4 does integrate the claim into a practical application by providing details of the required characteristics of the target device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE E BLOSS/               Primary Examiner, Art Unit 2896